Citation Nr: 0315462	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  97-24 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and T.F., her former spouse




ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran had active service from October 1983 to January 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 Regional Office (RO) decision that 
denied the veteran's claims.  In February 2000, the Board 
remanded the claims to the RO for further development. 


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded.  First, VA 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  

A review of the claims file reveals no indication that the 
veteran was ever provided a VCAA letter that is specific to 
her claims; so as to not prejudice her, appropriate action 
must be taken prior to appellate review.  In addition, it 
appears that the Board's letter regarding the appeals process 
and letter regarding a pertinent regulatory change were 
returned as undeliverable.  The Post Office noted that the 
veteran had moved and had not provided a forwarding address.  
On remand, attempts should be made to locate the veteran, 
including contacting her bank where she is currently 
receiving VA compensation benefits for a service-connected 
scar.  It should be understood that the burden is on the 
veteran to keep the VA informed of her whereabouts, and there 
is no burden on the VA to turn up heaven and earth to find 
her.  Hyson v. Brown, 5 Vet.App. 262 (1993).  

This case is REMANDED for the following reasons:

1.  Attempt to locate the veteran, 
including contacting her bank where she 
receives VA compensation benefits for an 
up-to-date address.

2.  Provide the veteran appropriate 
notice and assistance under the VCAA with 
regard to the veteran's claims for 
service connection.  Such notice should 
specifically apprise her of the evidence 
and information necessary to substantiate 
her claims and inform her whether she or 
VA bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In addition, 
the veteran should be informed of the 
change in the law regarding service 
connection for PTSD based on an in-
service personal assault.

3.  Finally, readjudicate the veteran's 
claims on appeal, with application of all 
appropriate laws and regulations 
(including the newly revised regulation 
regarding service connection for PTSD 
based on an in-service personal assault) 
and consideration of any additional 
information obtained.  If the decision 
with respect to the claims remains 
adverse to the veteran, she and her 
representative should be furnished an 
SSOC and afforded a reasonable period of 
time within which to respond thereto. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

